Title: To Thomas Jefferson from Daniel D’Oyley, 30 September 1807
From: D’Oyley, Daniel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Charleston S:C: 30th: September 1807.
                        
                        At a period like the present, When every Citizen is called upon, to use his utmost efforts to prepare his
                            Country against the assaults of the expected Enemy; You will pardon the intrusion I shall make on You, from the motive
                            Which shall appear—
                        I have for some time past, reflected on the possible use of Cannon in firing ships, & I believe discovered
                            the means of communicating fire, either to their Sails, rigging, or Hull, as the Shot may Strike, by a method not
                            heretofore used—We perceive that fire is conveyed through the atmosphere by the fuse of a Shell, & it is grounded on
                            this principle that I proceed—these are great, in the immediate view, & vastly important events in the consequences,
                            that may issue from the use of this discovery—therefore, I rest the practice of it on Your determination, not having Yet,
                            made it known to any one—Should You think it proper to be brought forth, & choose to communicate on the subject with
                            the Secretary at War—I will through Any Agent he may name (Captn. McComb of the Corps of Engineers, or any other
                            Gentleman) make such trials as he may deem satisfactory—
                        I believe Sir I have not been unknown to You & am with the greatest respect Sir, Your most Obedt hble
                            Servt:
                        
                            Daniel D’Oyley
                            
                        
                    